Case 1:19-cV-01131-GHW Document 34 Filed 03/07/19 PK%t-t)t@n

KattenMuchin Rosenman LLP

575 lVladison Avenue

New York, NY 10022-2585
212.940.8800 tel
www.kattenlaw.com

ANTHONY L. PACC|ONE
anthonypaccione@katten|aw.com
212.940.8502 direct
212.894.5502 tax

l\/larch 7, 2019
By ECF

Honorable Gregory H. Woods
United States District Court
Southern District of New Yorl<
500 Pearl Street

New York, NY l0007

Re: Trahan v. Lazar et al., 19-cv-()l 131 (GHW)
Dear Judge Woods:

'l`his firm represents all defendants in the above-referenced action, namely Nancy Lazar, Andrew
Laperriere, Roberto Perli, l\/lichael Kantrowitz7 George Zachar, Cornerstone l\/lacro Holdings LLC,
and Cornerstone l\/lacro Research LP F/K/A Cornerstone l\/lacro LP (the “Defendants”).

l am writing to request that Your Honor enter the Stipulation and Order filed simultaneously
herewith, to set the following schedule: (i) Defendants are to file their opposition to Plaintiff” s
l\/lotion for a Preliminary lnjunction (the “l\/lotion”) on or before l\/larch 18, 20l9, (ii) Plaintiff is
to file his Reply papers to said motion on or before l\/.larch 29, 20l 9; and (iii) the date by which
Defendants must move, answer or otherwise respond to the Complaint be extended from l\/larch
29, 2019 to April 29, 2019. The response date to answer the Complaint was initially extended to
l\/Iarch 29, 2019 by the Court with the parties’ consent but that date was set before Plaintiff filed
the present Preliminary lnjunc»tion motion. We believe the intervening Preliminary lnjunction
motion justifies this second extension Counsel for Plaintil`f Francois Trahan, Akiva Shapiro of
Gibson, Dunn and Crutcher LLP, consents to the foregoing schedule

Additionally Defendants request that the Court grant their request to file a memorandum of law in
opposition to the Preliminary Injunction motion not to exceed 35 pages Defendants believe that a
brief of that length will aid the court and is justified given the complexity of the issues presented

AUST|N CENTURY C|TY CHARLOTTE CH|CAGO DAl_LAS HOUSTON LOS ANGELES
NEV\/ YORK ORANGE COUNTY SAN FRANClSCO BAY AREA SHANGHA| WASHINGTON, DC
LONDON: KATTEN MUCHlN ROSENMAN UK l_LP
A limited liability partnership including professional corporations

138118235

Case 1:19-cV-01131-GHW Document 34 Filed 03/07/19 Page 2 of 2
i£;{{;§§iiil{¢/i{i}§§l$§§i{§§;il§iii

l~lonorable Gregory H. Woods
l\/larch 7, 2019
Page 2

Plaintift` s counsel takes no position on Defendants’ request for ten (10) additional pages except to
say that if such relief were granted they would request an additional five (5) pages for Plaintiff`s
reply. Your l~'lonor has the authority to enter the Stipulation and Order pursuant to F.R.C.P.

6(b)(1)(/\)-

Respectfully submitted,

aar/as

Anthony L. Paccione

cc: Counsel for Plaintiff via ECF

138118235

